Citation Nr: 0419272	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  93-26 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for instability of 
the lumbosacral spine due to increased sacral tilt, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for degenerative 
arthritis of multiple joints excluding the spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1968.  

This matter arises from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased evaluation for 
instability of the lumbosacral spine with multiple joint 
arthritis.  The veteran appealed the assigned rating.  By a 
rating action dated in April 2004, a separate 10 percent 
disability rating was assigned for degenerative disc disease 
of the cervical spine, effective from November 2002.  

The matter was Remanded by the Board in June 2003 to correct 
certain procedural flaws.  The case was returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's degenerative disc disease of the 
cervical spine results in only a slight limitation of motion 
with mild functional loss due to pain.

2.  Under the rating criteria in effect since September 26, 
2003, the veteran's degenerative disc disease of the cervical 
spine has not resulted in forward flexion of the cervical 
spine of less than 30 degrees, a combined range of motion of 
the cervical spine of less than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; there is no suggestion of 
incapacitating episodes requiring significant bed rest.  

3.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's lumbosacral spine disability has not 
resulted in severe limitation of motion of the lumbar spine 
or severe lumbosacral strain.

4.  Under the rating criteria in effect since September 26, 
2003, the veteran's low back disability has not resulted in 
forward flexion of the thoracolumbar spine of less than 30 
degrees or unfavorable ankylosis of the entire thoracolumbar 
spine.

5.  In addition to the cervical and lumbosacral spine, there 
is X-ray evidence of arthritis of degenerative arthritis of 
the shoulders, right knee, and right ankle.  Current x-rays 
fail to show degenerative arthritis in any other joint.

6.  The range of motion of the veteran's right knee is from 
zero to 120 degrees.

7.  The range of motion of the veteran's right ankle is 
limited to 10 degrees dorsiflexion and 30 degrees plantar 
flexion.  

8.  The veteran has a normal range of motion of both 
shoulders, with no current evidence of functional loss due to 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5290 (2002), 68 
Fed. Reg. 51, 454, 51, 465 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5242).

2.  The criteria for an increased rating instability of the 
lumbosacral spine due to increased sacral tilt, currently 
evaluated as 20 percent disabling, have not been met for the 
period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (2002), 68 Fed. Reg. 51, 454, 51, 465 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242).



3.  The criteria for a 10 percent disability rating for 
degenerative arthritis of the right knee, but no greater, has 
been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2003).

4.  The criteria for a 10 percent disability rating for 
degenerative arthritis of the right ankle, but no greater, 
has been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45,4.71a, Diagnostic Codes 5003, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran's substantially complete 
claim for an increased evaluation of his service-connected 
low back disability was received as of May 1992.  Thereafter, 
by an August 1992 rating decision, the RO adjudicated the 
claim.  Only after that rating decision was promulgated did 
the RO, in a letter sent in March 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Yet during the course of his appeal, 
the veteran was also sent a statement of the case in November 
1993, a supplemental statement of the case in April 2001, a 
notice of rating decision in May 2001, development letters in 
June 2002, September 2002, December 2002, and June 2003, and 
a supplemental statement of the case in April 2004.  All 
these actions and documents - collectively - listed and/or 
discussed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.  

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication considering 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in March 2003 
was not given prior to the first AOJ adjudication of the 
claim on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the April 2004 
statement of the case, and the content of the notice letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claim would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA 
medical records and written statements from the veteran.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA orthopedic 
examinations in order to ascertain the severity of his 
service-connected arthritis disability.

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its April 2004 supplemental statement of the case.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal have been 
pending for nearly 10 years.  There would be no possible 
benefit to remanding the claim, or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Service connection for instability of the lumbosacral spine 
due to increased sacral tilt was granted in March 1969.  A 10 
percent disability evaluation was assigned.  By a rating 
action dated in December 1970, the 10 percent disability 
rating assigned for the veteran's low back disability was 
increased to 20 percent.  In a January 1990 rating action, 
which continued the 20 percent evaluation, the RO noted that 
degenerative changes were shown by X-ray within the first 
year of the veteran's service discharge, and that all 
degenerative changes would therefore be accepted as related 
to service.  A report of a November 1989 bone scan indicated 
that there were findings "suggestive" of osteoarthritic 
changes or degeneration of the cervical spine, lower lumbar, 
spine, knee joints, and left ankle joint.  However, as there 
was no evidence of limitation of motion of any joint besides 
the low back, the RO determined that separate evaluations for 
the affected joints was not warranted.  

Medical records from the Tuskegee VA Medical Center (VAMC) 
were associated with the veteran's claims folder.  Dated 
between July 1991 and June 2002, those records document the 
veteran's treatment for multiple health problems including, 
but not limited to, anxiety disorder, tinea cruris, and 
arthritis.  When he was seen in January 1993 for a routine 
follow-up, the veteran reported that he was doing "okay," 
and that he was treating his arthritis with Tylenol.  An 
August 2000 treatment note indicated that the veteran had 
severe spasm of the lumbar spine.  A report of an annual 
physical examination conducted in December 2000 noted that 
the veteran complained of pain in his low back, knees, and 
elbows.  There was no effusion, tenderness, deformity, or 
limitation of range of motion of the knees or elbows.  The 
ligaments of the knees were intact.  There was moderate spasm 
of the paraspinal muscles with no limitation of motion of the 
lumbar spine.  Similar findings were made in a September 2001 
annual physical examination.  The one exception was that the 
veteran had moderate to severe spasm of the paraspinal 
muscles.  Moderate spasm  of the paraspinal muscles was also 
noted in a January 2002 treatment note.

Also for consideration are the reports of VA orthopedic 
examinations conducted in April 1998 and November 2002.  At 
his April 1998 examination, the veteran complained of 
moderate pain of the lumbosacral spine.  He said his back 
disorder did not impede ordinary living activities.  He said 
yard work and lifting aggravated his back with pain.  He 
denied any radiating features.  The veteran also complained 
of pain in the ankles, knees, and shoulders.  He described 
the pain as minimal.  He said he occasionally experienced 
swelling of the ankles, knees, and shoulders.  

On physical examination, the veteran walked without a limp 
and could walk on his toes or heels without a problem.  There 
was a slight amount of scoliosis convexed to the left.  The 
veteran maintained his lumbar lordosis.  He was able to 
achieve 90 degrees forward flexion, 30 degrees extension, 25 
degrees right and left bending, and 30 degrees rotation.  
Straight leg raising was 80 degrees on each side, which 
indicated no sciatic stretching.  Knee and ankle jerks were 
brisk and equal.  He had no loss of sensation of the feet.  
There was no swelling, effusion, or tenderness around the 
joints.  The veteran had full range of motion of the ankles, 
knees, and shoulders.  X-rays showed the presence of 
degenerative arthritis of the lumbar spine, patellofemoral 
spurring in both knees, an ossicle inferior to the right 
lateral malleolus of the right ankle, and minimal bilateral 
anterior cruciate degenerative joint disease of both 
shoulders.

At his November 2002 VA orthopedic examination, the veteran 
was again able to ambulate without a limp and with no signs 
of pain.  Examination of the shoulders revealed that the 
veteran was able to abduct to 180 degrees bilaterally.  
Adduction bilaterally was to 50 degrees.  External and 
internal rotation was to 90 degrees bilaterally.  There was 
no tenderness, swelling, crepitus, or spasm in either 
shoulder.  There was no evidence of pain with motion of the 
shoulders.  The veteran had full extension of both knees and 
flexion to 120 degrees.  There was no tenderness or laxity of 
the medial or lateral collateral ligaments.  There was a 
negative anterior and posterior drawer sign.  There was again 
no evidence of pain on range of motion.  An examination of 
the ankles revealed that the veteran was able to dorsiflex to 
20 degrees on the left and 10 degrees on the right.  Plantar 
flexion on the left was to 35 degrees and on the right to 30 
degrees.  With regard to the lumbosacral spine, the veteran 
was able to achieve 90 degrees forward flexion, 25 degrees 
extension, 35 degrees right lateral bending, 25 degrees left 
lateral bending, and a total rotation of 75 degrees.  The 
veteran had a negative straight leg raising test to 90 
degrees.  There was no sensory loss of the lower extremities.  
There was also no lumbosacral tenderness or paraspinal spasm.  
Ankle and knee jerks were present on both sides.  An 
examination of the cervical spine showed that the veteran had 
flexion to 40 degrees, extension to 30 degrees, left lateral 
bending to 35 degrees, right lateral bending to 20 degrees, 
right lateral rotation to 55 degrees, and left lateral 
rotation to 65 degrees.  There were no indications of 
neurological problems involving the cervical spine.

X-rays showed facet narrowing at the L4-5 and L5-S1 spaces 
and degenerative disc disease with marked narrowing at the 
L5-S1 space.  There was also marked narrowing at the C5-6 and 
C6-7 levels with marked anterior osteophyte formation and 
foraminal encroachment bilaterally at those levels.  X-rays 
of the right knee revealed a 1mm spur of the superior pole of 
the patella.  The joint spaces were well maintained with no 
osteophyte formation.  X-rays of the left knee revealed 
smooth joint surfaces throughout.  There was no osteophyte 
formation.  Joint spaces were well maintained, and there was 
no evidence of degenerative joint disease.  

The examiner stated he was unable to reconcile the findings 
of the 1989 bone scan with the essentially normal examination 
conducted 13 years later.  Had there actually been arthritis 
in 1989, he said one would expect to find significant changes 
13 years later in the joints listed in the report.  The 
examiner also noted that he could not find any objective 
evidence of limitation of function or weakness due to 
osteoarthritis in any of the affected joints.  In this 
regard, he opined that the degenerative disc disease of the 
veteran's cervical spine caused a mild degree of functional 
loss due to pain.



Cervical Spine

The veteran's degenerative disc disease of the cervical spine 
is currently evaluated as 10 percent disabling.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
affected joint or joints involved.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, which pertains to limitation of motion 
of the cervical spine, the veteran may be rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, diseases and injuries to the spine are to be 
evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

68 Fed. Reg. 51, 454, 51, 465 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243)

The report of the November 2002 examination showed some loss 
of range of motion of the cervical spine, which amounts to no 
more than slight limitation of motion.  Forward flexion of 
the cervical spine was to 40 degrees and the combined range 
of motion of the cervical spine was approximately 245 
degrees.  There was also no evidence of spasm or guarding.  
X-rays of the cervical spine showed degenerative arthritis.  
There was no evidence of neurological manifestations at that 
time.  In consideration of this evidence, an evaluation in 
excess of the assigned 10 percent rating would not be 
warranted under the old or new rating criteria.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his 
cervical spine disability, the Board does not find that the 
disability attributable to the cervical spine problems 
resulted in functional disability in excess of that 
contemplated in the 10 percent ratings already assigned.  
Accordingly, the Board does not find that a rating in excess 
of 10 percent is warranted for the veteran's cervical spine 
disability on the basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating disabilities of the spine and they do not provide a 
method for assigning a higher evaluation.  As the veteran 
does not have ankylosis of the cervical spine, Diagnostic 
Code 5287 is not applicable.  The X-rays showed degenerative 
disc disease and no neurological complications have been 
ascribed to the veteran's cervical spine disability.  The 
findings of the November 2002 examination indicated that any 
functional loss due to the veteran's degenerative disc 
disease of the cervical spine was no greater than "mild."  
There was no suggestion of incapacitating episodes warranting 
a separate evaluation.  A disability evaluation under the old 
Diagnostic Code 5293 or new Diagnostic Code 5243 would be 
inappropriate.

Lumber Spine

The veteran's lumbosacral spine disability is currently 
evaluated as 20 percent disabling.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, lumbosacral strain with characteristic 
pain on motion warrants a 10 percent evaluation; lumbosacral 
strain with muscle spasms on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position 
warrants a 20 percent evaluation; and severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

The veteran's low back disability could also be evaluated 
based on limitation of the lumbar spine.  Under Diagnostic 
Code 5292, which pertains to limitation of motion of the 
lumber spine, the veteran may be rated using the following 
criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

In consideration of the evidence of record, the Board finds 
that the 20 percent disability rating assigned for the 
veteran's instability of the lumbosacral spine due to 
increased sacral tilt is proper.  While medical records from 
the Tuskegee VAMC document moderate to severe spasm of the 
paraspinal muscle of the low back, there is no evidence to 
support a finding that the veteran suffers from severe 
lumbosacral strain under old Diagnostic Code 5295.  There is 
no evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, or marked limitation of 
forward bending in the standing position.  

A higher (40 percent) disability evaluation under the old 
Diagnostic Code 5292 or the new criteria for rating diseases 
and injuries of the spine would also be inappropriate.  Range 
of motion studies conducted in November 2002 showed forward 
flexion of the lumber spine was to 90, and that the combined 
range of motion of the thoracolumbar spine was approximately 
190 degrees.  These findings do not equate to any more than 
moderate loss of motion of the lumbar spine.  The findings 
also fall considerably short of the 30 degrees or less 
limitation of forward flexion or ankylosis of the 
thoracolumbar spine to support a higher evaluation under the 
new rating criteria.  Further, except for this loss of range 
of motion, the objective findings of the November 2002 
examination were essentially negative.  The examiner 
specifically indicated that there was no objective evidence 
of limitation of function or weakness of the lumbosacral 
spine.  The Board does not find adequate pathology to support 
an evaluation greater than 20 percent for instability of the 
lumbosacral spine due to increased sacral tilt.  See DeLuca.

A higher disability evaluation under the old Diagnostic Code 
5293 or new Diagnostic Code 5243 is also not warranted.  
There is no evidence that the veteran currently suffers from 
intervertebral disc syndrome.  

Degenerative arthritis of the joints excluding the spine

As discussed above, Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the affected joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  

In addition to the cervical spine and lumbosacral spine, the 
medical evidence of record establishes the presence of 
degenerative arthritis of the right knee, right ankle, and 
both shoulders.  Degenerative arthritis has not been 
definitively established in any other major or minor joints.  
The Board recognizes that patellofemoral spurring was seen in 
the left knee in the April 1998 X-ray report.  However, the 
more recent November 2002 X-ray report clearly indicated that 
no degenerative joint disease was present in the left knee, 
and that the joint surfaces of the left knee were smooth with 
no osteophyte formation.  In the absence of current X-ray 
evidence establishing degenerative arthritis in the left 
knee, the award of a separate, compensable disability 
evaluation for left knee arthritis or any other joint is 
prohibited by Diagnostic Code 5003.

Right Knee

As noted above, degenerative arthritis of established by X-
ray findings will be rated on the basis of limitation of the 
affected joint.  The Board finds the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 to be potentially 
applicable to the veteran's right knee disability. 

Under Diagnostic Code 5260, where flexion of the knee is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, where extension of the knee is 
limited to 5 degrees, a noncompensable evaluation is 
contemplated.  Assignment of a 10 percent evaluation is 
contemplated where extension is limited to 10 degrees, and a 
20 percent evaluation is assigned where extension is limited 
to 15 degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees. Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The report of the November 2002 examination indicated that 
the veteran was able to extend his right knee fully to zero 
degrees and flex his knee to 120 degrees.  There was also no 
evidence of pain on range of motion or functional impairment 
or weakness of the knee.  A noncompensable evaluation would 
therefore be assignable under Diagnostic Codes 5260 and 5261.  
See DeLuca.

Nevertheless, as the degenerative joint disease of a major 
joint has been demonstrated on X-ray and there is some 
limitation of motion, the Board finds that a 10 percent 
disability rating, but no greater, is warranted for 
degenerative joint disease of the right knee under Diagnostic 
Code 5003.

Right ankle

38 C.F.R. § 4.71a, Diagnostic Code 5271, establishes that a 
10 percent rating is assignable when limitation of the ankle 
is moderate.  The criteria for a 20 percent rating is marked 
ankle disability.  

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees.  38 C.F.R. 4.71, Plate II.  Normal plantar flexion 
is from 0 degrees to 45 degrees.  Id.

The Board finds that a 10 percent disability rating is 
warranted for degenerative arthritis of the right ankle.  At 
his November 2002 VA examination, the range of motion of the 
veteran's right ankle was limited to 10 degrees dorsiflexion 
and 30 degrees plantar flexion, which equates to moderate 
limitation of motion.  The medical evidence does not, 
however, reflect objective evidence of pain, instability or 
weakness greater than that contemplated by the 10 percent 
rating.  Application of 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a rating higher than 10 percent.

The veteran is not entitled to a higher rating under 
Diagnostic Code 5270 since ankylosis of the right ankle has 
not been shown.  

Shoulders

Under § 4.71a, Diagnostic Code 5200 (major/minor arm), a 
30/20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation with abduction to 60 
degrees.  A 40/30 percent evaluation is warranted with 
intermediate ankylosis between favorable and unfavorable.  A 
50/40 percent evaluation would be warranted with unfavorable 
ankylosis and abduction limited to 25 degrees from the side.

Under § 4.71a, Diagnostic Code 5201 (major/minor arm), a 
20/20 percent evaluation is warranted with limitation of 
motion at shoulder level.  A 30/20 percent evaluation is 
assigned for limitation of motion midway between the side and 
shoulder level.  A 40/30 percent evaluation is in order with 
limitation of the arm to 25 degrees from the side under this 
code.

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

The report of the November 2002 showed that the veteran has a 
normal range of motion of both shoulders.  He was able to 
abduct both shoulders to 180 degrees bilaterally.  Adduction 
bilaterally was to 50 degrees.  External and internal 
rotations was 90 degrees bilaterally.  The veteran complained 
of pain on examination in 1998, but there was no evidence of 
pain on motion or tenderness or swelling of the shoulder 
joints on evaluation in 1998 or 2002.  The Board finds that a 
compensable disability evaluation for degenerative joint 
disease of the shoulders is not warranted.  See 38 C.F.R. §§ 
4.40, 4.45.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
cervical spine, lumbosacral spine, right knee, right ankle, 
or shoulder disability and there is no objective evidence of 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

Entitlement to an increased evaluation for instability of the 
lumbosacral spine due to increased sacral tilt, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to a 10 percent disability rating for 
degenerative arthritis of the right knee is granted, subject 
to the criteria governing payment of monetary benefits.

Entitlement to a 10 percent disability rating for 
degenerative arthritis of the right ankle is granted, subject 
to the criteria governing payment of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



